Gilbert, J.:
The promissory note in suit is a contract between both defendants and the plaintiff, to pay a definite sum of money. It is the several promise of each defendant, and the joint promise of both. (March v. Ward, Peak, Ca., 130; Clerk v. Blackstock, Holt [N. P.], 474; 1 Pars., N. and B., 251.) They must, therefore, be treated as makers of the note, for to hold otherwise would contradict the note, which is not allowable. If, in fact, George W. Mead is a surety for his co-defendant, he may have certain equitable rights aliunde the contract, but that does not affect his liability to the plaintiff. (Hubbard v. Gurney, 64 N. Y., 457.)
All the makers of a promissory note may be joined in an action upon it, whether it be a joint or several contract. (Code of Civil Procedure, § 454; Code of Proe., § 120 ; Moak’s Yan Santvoord’s PI. [3d ed.], 124.)
No defense having been shown, the court properly directed a verdict for the plaintiff. The judgment should be affirmed.
Present —- Barnard, P. J., and Gilbert, J ; Dykman, J., not sitting.
Judgment affirmed, with costs.